Citation Nr: 0304905	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, claimed to 
have resulted from VA treatment in December 1985.  

2. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a neck disorder, claimed to have 
resulted from VA treatment in December 1985.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disorder, claimed to have 
resulted from VA treatment in December 1985.  

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a middle back disorder, claimed to 
have resulted from VA treatment in December 1985.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 1996 rating decision 
rendered by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In order to reach an equitable and fully informed decision 
regarding this appeal, the Board supplemented the record with 
additional evidence in the form of an independent medical 
opinion form a specialist in orthopedic medicine who is not 
an employee of VA.  The opinion was received at the Board in 
July 1998.  A copy of the opinion was provided to the 
appellant's representative for review and he was given an 
opportunity to submit additional evidence or argument.

In April 1999, the Board rendered a decision denying the 
veteran's claims for compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, a neck 
disorder, a low back disorder, a disorder of the middle back, 
and a psychiatric disorder, including memory loss, claimed to 
have resulted from VA treatment rendered in December 1985.  

Pursuant to a Joint Motion for Remand and to Stay Further of 
Proceedings (Motion), the Court in July 2000 dismissed the 
veteran's claim for entitlement to compensation for a 
psychiatric disorder, including memory loss, and vacated that 
part of the Board's decision that denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disorder, a neck disorder, a low back disorder, and a 
disorder of the middle back, claimed to have resulted from VA 
treatment in December 1985.  The appeal as to these issues 
was remanded to the Board and the Board remanded the case to 
the RO for further development in February 2001.  

After further development at the RO, the case was returned to 
the Board for further appellate review.  After a thorough 
review of the claims folder, the Board determined that the 
veteran had an open claim of service connection for a 
cervical spine disability, numbness in both hands, defective 
vision, muscles spasm of the rib cage, and a back disability.  
A rating decision denying service connection for these 
disabilities had been issued by the RO in August 1986.  The 
veteran was notified of this decision in letter dated in 
September 1986.  The veteran responded by submitting a notice 
of disagreement to the denials of service connection in 
November 1986.  However, the evidence did not show that the 
veteran was furnished with a statement of the case addressing 
these issues.  Accordingly, the case was remanded in July 
2002 so that a statement of the case could be furnished to 
the veteran.  The veteran's claim for benefits under 
38 U.S.C.A. § 1151 were deferred as they were inextricable 
intertwined with his claims for service connection on a 
direct basis.  

Pursuant to the July 2002 Board Remand, the RO issued a 
September 2002 statement of the case that continued the 
denial of service connection for a spine injury, numbness of 
both hands, defective vision, muscle spasm of the rib cage, 
and a low back condition.  A copy of this statement of the 
case was mailed to the veteran on September 18, 2002.  At 
that time, he was furnished with a copy of his appellate 
rights.  He was informed that he had 60 days from the date of 
the letter to file his appeal to the Board.  The evidence 
does not show that he filed a substantive appeal within 60 
days of the date that the statement of the case was furnished 
to him.  Accordingly, the August 1986 rating action is final.  
See 38 C.F.R. §§ 3.160(d); 20.302(b) (2002) (a Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Before the veteran underwent a cervical myelogram and a 
CT scan at a VA facility in December 1985, the medical 
evidence reflects that he complained of pain in his neck, 
lower back, shoulders, and hands; X-rays revealed 
degenerative disc disease at L5-S1, L4-L5, C5-6 and C6-7, as 
well as degenerative changes of the lumbosacral spine and 
left shoulder; clinical assessments of cervical radiculopathy 
and cervical spondylosis had been noted.

3.  During the CT scan at a VA facility in December 1985, the 
veteran had a seizure.

4.  The evidence does not show any ascertainable incremental 
increase in the degree of left shoulder disability as a 
result of his VA treatment in December 1985.

5.  The evidence does not show any ascertainable incremental 
increase in the degree of the veteran's neck disability as a 
result of his VA treatment in December 1985. 

6.  The preponderance of the evidence shows that the 
veteran's chronic low back disorder is not causally related 
to the treatment he received at the VA facility in December 
1985.

7.  The preponderance of the evidence shows that the 
veteran's middle back disorder is not causally related to the 
treatment he received at the VA facility in December 1985.  


CONCLUSIONS OF LAW

1.  Entitlement to compensation benefits for a left shoulder 
disorder, claimed to have resulted from VA treatment in 
December 1985, is not warranted.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.358 (1996).

2. Entitlement to compensation benefits for a neck disorder, 
claimed to have resulted from VA treatment in December 1985, 
is not warranted.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (1996).

3.  Entitlement to compensation benefits for a low back 
disorder, claimed to have resulted from VA treatment in 
December 1985, is not warranted.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.358 (1996).

4.  Entitlement to compensation benefits for a middle back 
disorder, claimed to have resulted from VA treatment in 
December 1985, is not warranted.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2002).  The law provides that VA has duties to 
notify and assist claimants.

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  Pursuant to the February 
2001 Board remand, the veteran was asked to identify all 
sources of treatment for the disabilities on appeal.  He 
responded by indicating that his sole source of treatment 
since April 1999 had been VA outpatient treatment from the VA 
Medical Center in Lexington, Kentucky.  Thereafter, the RO 
obtained these records.  The veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder.  Accordingly, VA's duty to assist the veteran 
in this regard is satisfied.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(c) (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  The veteran was informed of the information 
necessary to substantiate his claim by means of a statement 
of the case and supplemental statements of the case issued 
during the appeals process.  In addition, by letter dated in 
December 2001, he was informed of what evidence was necessary 
to establish entitlement to benefits sought on appeal and 
what information was required from him.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  In another 
letter dated in November 2002, the veteran was informed that 
the opinions proffered by his private physicians failed to 
identify the incremental degree of disability resulting from 
aggravation of his disabilities and that such evidence was 
needed and necessary to substantiate his claim.  He was 
informed of that to properly evaluation his claim, his 
private physician's should identify the baseline 
manifestations of his claimed disabilities prior to his 
seizure in December 1985 as well as the incremental increase 
in the manifestations due to the seizure.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  In the present case, the 
veteran was afforded several VA examinations.  In addition, 
the Board has obtained an opinion from an independent medical 
specialist addressing the relationship between the veteran's 
December 1985 seizure that occurred at a VA medical facility 
and his present disabilities.  

The RO has completed all development of the claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that VA has complied with the 
requirements set forth in the VCAA with regard to notice and 
development of the veteran's claim.


I.  Factual Background

While serving in the military during World War II the veteran 
sustained a blast injury.  By a rating dated in April 1946, 
service connection was granted for a scar on the inner 
surface of the left elbow and for right shoulder pathology.  
After his discharge from the service the veteran was employed 
as a painting contractor for many years.  

The veteran was admitted to a VA hospital in April 1957 for 
complaints of multiple joint stiffness and pain.  He dated 
the onset of his present symptoms to about January 1957, at 
which time he had pain and stiffness in all major joints, 
including pain in the cervical spine.  The condition had been 
somewhat progressive.  X-rays of the cervical, dorsal, and 
lumbar spine as well as of the shoulders showed no evidence 
of abnormality.  X-rays of the knees revealed extremely 
minimal hypertrophic lipping in the left knee region.  It was 
felt that there was no evidence of organic pathology to 
explain the veteran's joint symptoms.  When the veteran was 
released from the hospital in February 1957 the following 
diagnoses were given:  (1) psychophysiologic skeletal 
reaction, manifested by vague pain and stiffness in all major 
joints; (2) arthritis; and (3) nephrolithiasis.

During a VA examination in January 1981, the veteran reported 
complaints of pain in his neck, lower back, hands and elbows, 
as well as numbness in his fingers.  X-rays revealed 
degenerative changes of the lumbosacral spine and the left 
shoulder.  He was noted to have moderate degenerative disc 
disease at L5-S1 with a less degree of degenerative disc 
disease at L4-L5.  

A VA examination report dated in July 1985 reflects that the 
veteran reported that he continued to have pain in his neck, 
shoulder, and right knee.  He related that his hands were 
becoming numb and he had trouble holding onto tools and 
ladders.

VA outpatient treatment records reflect that the veteran was 
seen in September 1985 for complaints of losing mobility in 
his neck and increased pain in his hands.  An orthopedic 
consultation in October 1985 reflects that the veteran 
reported that his neck had been worse for several years with 
some numbness in both hands.  X-rays revealed degenerative 
disc disease at C5-6 and C6-7.  The assessment was possible 
degenerative disc disease with cervical radiculopathy.  

In December 1985, the veteran presented at a VA medical 
facility for complaints of neck, shoulder and arm pain.  A 
neurosurgical consultation resulted in an impression of 
cervical spondylosis.  The veteran was scheduled to be 
admitted for additional testing and a cervical myelogram was 
scheduled.

The veteran was admitted to a VA medical facility on December 
19, 1985, with complaints of neck, shoulder and arm pain with 
symptoms of numbness, weakness, and shooting pains from his 
arms to his shoulders.  On the day of admission, a cervical 
myelogram was completed and the veteran then underwent a CT-
scan.  The myelogram showed a ventral epidural defect at C4/5 
and C5/6 with "amputation of C5/6, 4/5 roots" on myelogram 
and CT.  During the CT scan, the veteran had a seizure that 
lasted for several minutes.  The veteran was admitted to the 
intensive care unit for observation.  Several hours later, he 
complained of headache and increased muscle pain.  When the 
veteran was released from the hospital on December 21, 1985, 
the final diagnoses were (1) metrizamide induced seizure and 
(2) cervical spondylosis.

An elective anterior cervical diskectomy was performed at the 
Denver VA Medical Center (VAMC) in February 1986.  The 
hospital discharge summary notes that the veteran's condition 
had been stable since his prior hospital admission with no 
increase in symptoms.  

In May 1986, the veteran was afforded a VA examination.  The 
veteran had reported that he had been told that he fractured 
his right shoulder at the time of his seizure in December 
1985.  At the time of the examination he wore a cervical 
collar.  

A May 1986 VA electromyographic and nerve conduction study 
notes that electrodiagnostic testing was compatible with a 
left lower cervical radiculopathy that appeared to be in the 
C7-8 area.  There was no evidence of right cervical 
radiculopathy.

In July 1986, the veteran underwent a decompressive 
laminectomy at L2, 3, 4 and a diskectomy at L4-5 in July 
1986.

In an October 1986 clinical summary, Dr. E. Beehler, a 
private neurologist, stated that the veteran had a history of 
soreness in his back, neck, and right shoulder since the 
1950's.  His neck pain had gradually increased in severity 
until his VA treatment in December 1985.  Dr. Beehler 
provided neurological examination findings for the veteran's 
neck, back and right shoulder.  According to Dr. Beehler, the 
veteran's present shoulder problem was secondary to the 
veteran's seizure and the restraints during that episode.  
However, while he provided specific information about the 
veteran's right shoulder, he made no specific mention of the 
veteran's left shoulder.  He also indicated that the 
veteran's neck and pre-existing low back conditions were 
aggravated by the seizure.

A November 1986 VA outpatient treatment record notes that the 
veteran reported that he hurt his shoulders following his 
December 1985 seizure.  He reported an increased in bilateral 
shoulder pain especially with overhead activity.  

The veteran was accorded a VA examination for disability 
evaluation purposes in January 1987 which resulted in an 
opinion that the complaints of the veteran were most 
compatible with long standing osteoarthritis with no 
permanent residual aggravation by the seizure he suffered 
after the myelogram in December 1985.  The examiner based 
this opinion on a review of the veteran's medical history, a 
review of the claims folder, and an examination of the 
veteran.  

In a July 1987 statement, Dr. Beehler noted that there was 
"no question that [the veteran's shoulder disabilities] were 
aggravated by the seizure."  However, he felt that such 
opinion would fall in the "realm of [an] orthopedic 
evaluation."  It was also noted that some of the veteran's 
mid-dorsal spine pain could be secondary to his seizure.  It 
was recommended that x-rays be taken of the veteran's dorsal 
spine to determine if there was evidence of compression 
fractures.  Dr. Beehler doubted that there was any 
relationship between the veteran's low back disabilities and 
his seizure.  However, in a subsequent October 1989 
statement, Dr. Beehler indicated that, after a review of the 
veteran's June 1986 lumbar myelogram and surgical report, the 
lumbar herniation is related to the seizure assuming that 
there was an extrusion as suggested in the reports.  Dr. 
Beehler based his opinion on a review of the veteran's 
private and VA medical records as well as the Physicians Desk 
Reference on metrizamide, the West Nebraska General Hospital 
Patient Pamphlet on metrizamide myelograms, and portions of 
the Joint Commission on Accreditation of Healthcare 
Organizations Standards.  

Dr. R. Barnwell, a private family practitioner, noted in an 
April 1988 statement that he had taken care of the veteran 
since 1976.  Dr. Barnwell noted that the veteran had a 
history of osteoarthritis in the neck and shoulder area 
following an in-service injury to his neck and right 
shoulder.  Following the seizure, the veteran was unable to 
perform certain activities with his arms and shoulders, and 
had severe limitation of motion.  Likewise, he had chronic 
intermittent low back pain since his seizure.  Dr. Barnwell 
opined that the veteran had significantly increased 
disability in his neck, shoulders, and anterior chest areas.  
A similar opinion was provided in an October 1989 statement 
in which Dr. Barnwell indicated that he based his opinion on 
"history obtained by me, my physical examination, and having 
seen [the veteran] over a long period of time."  At one 
point, Dr. Barnwell stated that:

There is no doubt in my mind that this 
man has significantly increased 
disability of what he had earlier in his 
life, that is before this myelogram on 
December 19, 1985.  Earlier he had some 
pain on activity, but now he has the 
inability to even accomplish the 
activity.  He is also unable to maintain 
his work, which was in commercial 
painting, due to his upper arm limitation 
of motion.  Earlier he could do this 
work, although he did experience some 
discomfort from it.  

In September 1988, the veteran filed a claim under the 
Federal Tort Claims Act, alleging that when he presented 
himself at a VA facility in December 1985 for a myelogram and 
other testing he sustained injuries, including a grand mal 
seizure, a fracture of the right shoulder, injuries to the 
neck, back, shoulder, arms and hands.  

In a November 1989 letter to the veteran's attorney, Dr. W. 
Marsh, a private radiologist, indicated that he had reviewed 
the veteran's medical records and opined that either the 1985 
seizure, the restraints that the veteran was in at the time 
of the seizure, or both caused the veteran's shoulder 
injuries.  However, Dr. Marsh did not discuss the veteran's 
prior pre-existing left shoulder disability.

In November 1990, the veteran and the Government agreed to 
settle and compromise the action, by which the Government 
paid the veteran $25,177.00 in settlement and satisfaction of 
his tort claim.

On a report of medical examination for disability evaluation 
purposes signed by the veteran in May 1991, he reported 
complaints of shoulder pain which radiated up into his neck.  
In the examination report dated in June 1991, R. Kanter, 
M.D., noted that the veteran felt that all of his problems 
with his neck and shoulders were related to the seizure and 
the restraint applied during the seizure.  Dr. Kanter stated 
that he could not comment on whether the veteran's lumbar 
disk problem was a result of the seizure, but stated that 
"it would be somewhat unusual to have a seizure bad enough 
to cause a disk to rupture and actually herniate."  Such 
incidents are "not unheard of but [are] awfully unusual."  
The examiner opined that the seizure was not likely to cause 
continuing back and neck pain without the original injury, 
but it could have exacerbated the underlying process.

A November 1991 VA orthopedic examination report completed by 
A. Yates, M.D., indicates that the veteran's chronic right 
shoulder pain and neck pain stem from multiple overlapping 
causes.  According to the examiner:
	
(1)  There is a relative stenosis, 
ongoing at C4 through [C]6 which may be 
causing him to have shoulder pain in the 
C5 distribution.

(2)  [The veteran] has an unresolved C8 
radiculopathy.  This may be secondary to 
brachial plexus injury at the time of his 
original service injury or it could be 
secondary to brachial plexopathy or 
cervical root injury at the time of his 
seizure.

(3)  Probable post traumatic changes of 
the right shoulder after a documented 
glenoid injury . . . There was a 
possibility of also there being a 
superimposed labrum injury.  [The 
veteran] had subsequent degenerative 
changes of his right shoulder which, in 
my opinion, should be interpreted as post 
traumatic and I think that the patient 
had a subluxation or fracture type injury 
of the right shoulder complex at the time 
of his seizure which has gone on to 
worsened condition.  

In statements dated in April 1995 and October 1996, M. Davis, 
M.D., an orthopedic surgeon, reported that the veteran had a 
chronic impingement syndrome and progressive problems with 
the acromioclavicular joint as a result of the service-
connected injury to the shoulders and that it was his opinion 
that the seizure probably aggravated this condition.  Dr. 
Davis noted that the veteran had suffered a fracture of the 
right clavicle and injury to the right shoulder during a 
seizure.  

In November 1995, a VA examiner concluded that the veteran's 
neck condition, low back disorder and left shoulder disorder 
were not aggravated by the seizure.  He also concluded that 
the veteran's current mild degenerative joint disease of the 
thoracic spine was not caused by the seizure.  The examiner 
noted that the veteran's neck disability preexisted his 
seizure.  While the veteran complained shortly after the 
seizure of right shoulder pain, it was noted that the medical 
record during his hospitalization following his seizure 
contained no complaints of neck, middle back, low back, or 
left shoulder problems.  Based on the presence of the 
preexisting neck pathology and lack of documentation 
immediately after the seizure that the neck pain was 
worsening, the examiner opined that it was reasonable to 
think that the neck condition was not aggravated by the 
seizure.  With respect to the veteran's low back disability, 
the examiner noted that there was an approximate six-month 
delay from the veteran's seizure until documentation of an 
onset of low back pain.  The examiner noted that the 
immediate post-seizure hospitalization records showed no 
claim of lower back, mid back or lower extremity pain.  The 
medical evidence shows that the veteran first reported 
awakening with pain in the lower extremities and mid-back in 
a November 1986 medical record.  With respect to the left 
shoulder, the examiner noted that the medical evidence is 
silent for any specific left shoulder problems or pain with 
the exception of an April 1986 neurosurgical note.  It was 
noted that subsequent evaluations document extensively right 
shoulder pathology that was undoubtedly related to the 
seizure. 

In November 1996, the veteran and his wife testified at a 
hearing before the undersigned Member of the Board sitting at 
the RO.  He reported that he told VA doctors at the time of 
the CT scan in December 1985 that his shoulders and back were 
hurting him.  Following his seizure, he sold his painting 
business as he was unable to work as a painter.  He reported 
that his February 1996 neck surgery was successful and that 
this condition had improved with VA treatment.  He reported 
that he had arthritis in his back prior to his seizure.  He 
had an onset of back problems approximately three months 
following his seizure necessitating surgery.  He indicated 
that his back does not bother him as much as it did before 
the surgery; however, he did continue to have problem.  He 
reported a bulged disc in his mid-back.   The veteran's wife 
reported that he complained to her about pain in both 
shoulders and back while he was hospitalized following his 
seizure.

The Board requested an independent medical opinion in July 
1998.  An opinion was proffered by a private orthopedist.  
The independent medical examiner reported the veteran's 
history noting that the veteran was discharged from active 
duty with a disability related to a blast injury to the left 
elbow and an injury to the right shoulder.  In 1981, he was 
diagnosed by VA with degenerative lumbar disease and early 
arthrosis of the left shoulder.  He was also noted to have 
had indications of an inflammatory process in the right 
shoulder rotator cuff assumed to be bursitis.  He was treated 
conservatively.  In December 1985, he complained of neck, 
shoulder, and arm pain.  After undergoing a cervical 
myelogram, he experienced a seizure during a CT scan.  After 
the procedure, the veteran complained of right shoulder and 
general muscle pain.  Final diagnoses at discharge were 
metrizamide-induced seizure and cervical spondylosis.  The 
independent medical examiner noted that there was no 
indication at that time that the veteran had suffered a 
fracture of the shoulder or other disabling effects at that 
time.  He subsequently underwent an anterior cervical 
diskectomy in February 1986 and a lumbar laminectomy for 
decompression at L2, L3, and L4 with a diskectomy at the L4-
L5 level in July 1986.  The independent medical examiner 
noted that there had been an ongoing discussion among various 
medical specialists as to whether the veteran's present 
symptoms of neck, arm, and back pain along with pain in the 
middorsal spine were related to his seizure.  The independent 
medical examiner wrote the following opinion:

The orthopedic problems associated with 
grand mal seizures are usually related to 
acute traction type fracture of the upper 
extremity and generalized aches and pains 
of the musculoskeletal system.  In this 
case, there is no indication that the 
true fracture existed at the time of the 
seizure in 1985.  I know of no evidence 
in the literature that would indicate 
that a seizure by itself would cause 
progressive degenerative arthritic 
changes.  In reviewing the patient's 
chart, it would appear that most of his 
complaints are related to cervical 
spondylosis, lumbar degenerative disc 
disease and thoracic spondylosis with 
impingement syndromes of the upper 
extremities.  If the patient in fact was 
employed as a painting contractor for 
many years, it is quite likely that the 
impingement is related to his work and 
not to a seizure disorder.

In my opinion, I cannot see any evidence 
in the records presented to me that his 
present symptoms are as a direct result 
of his seizure of 1985 from a post- 
metrizamide event.  I do not see any 
evidence of an increased level of 
disability related to the metrizamide 
study.  Furthermore, there is no 
indication in the medical literature to 
support the patient's allegations.

In a March 1999 statement, Dr. Beehler indicated that he had 
an opportunity to examine the veteran and review the records 
pertaining to his shoulder complaints following his seizure 
in 1985.  Dr. Beehler recalled that the veteran complained of 
symptoms in both shoulders at the time of the seizure with 
the right being more severe than the left.  However, Dr. 
Beehler stated that he "did not get involved in his shoulder 
problem at that time, electing rather to have him consult 
with the orthopedists."  While the veteran had a history of 
degenerative changes in the knees, spine, neck, and shoulder, 
he was able to work until his seizure as a painting 
contractor.  While private medical evidence suggested that 
the veteran had bilateral rotator cuff tears, Dr. Beehler was 
unable to find x-ray evidence to support this conclusion.  It 
was concluded that, while the veteran has evidence of 
degenerative changes in his shoulders, knee, etc., there has 
been a decided change and exacerbation of the symptomatology 
since the seizure event in 1985.  

In July 1999, the veteran was afforded a VA joints 
examination.  The veteran reported a history of neck and 
right shoulder pain since service when an artillery shell 
exploded near him.  X-ray findings revealed marked 
degenerative changes of the right shoulder and moderate 
degenerative changes of the left shoulder.  

VA outpatient treatment records dated from February 2000 to 
January 2002 contain frequent references to bilateral 
shoulder problems and limitation of motion.  A September 2000 
VA radiographic report indicates that x-ray studies of the 
left shoulder revealed mild degenerative changes with 
narrowed rotator cuff space and widened AC joint space.  It 
was noted that this was likely a rotator cuff tear.  
Additionally, the veteran's recent VA outpatient treatment 
records contain complaints of cervical pain and back pain, 
with specific reference to a motor vehicle accident in May 
2001.  

A rating decision dated in February 2002 reflects that the 
veteran's service-connected right shoulder pathology is 
currently evaluated as 40 percent disabling and that service 
connection has been established for tinnitus, bilateral 
hearing loss, and metallic fragment, soft tissue above the 
right medial femoral, as well as for the scar on the inner 
surface of the left elbow.  The combined rating for the 
veteran's service-connected disabilities is currently 50 
percent.

As requested in the July 2002 Board remand, the RO, by letter 
dated in November 2002, informed the veteran that the private 
medical opinions from Dr. Barnwell and Dr. Beehler failed to 
identify the incremental degree of disability that was due to 
aggravation caused by his seizure during VA treatment.  The 
veteran was informed that such evidence was needed to 
substantiate his claim.   He was also informed that in order 
to properly evaluation his claim, his private physicians 
should identify the baseline manifestations of his cervical 
spine and left shoulder disabilities prior to his seizure in 
December 1985 as well as the incremental increase in these 
manifestations due to the seizure.  The evidence does not 
show that the veteran complied with this request.  


II.  Legal Criteria

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

VA regulations published in March 1995 amended 38 C.F.R. 
§ 3.358 to remove the "fault" requirement.  The amended 
versions of 38 C.F.R. § 3.385 provides as follows:

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:

(1)  The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim 
for compensation is based will be 
compared with the subsequent 
physical condition resulting from 
the disease or injury, each body 
part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will 
be the condition at time of 
beginning the physical examination 
as a result of which the disease or 
injury was sustained.  (ii)  As 
applied to medical or surgical 
treatment, the physical condition 
prior to the disease or injury will 
be the condition which the specific 
medical or surgical treatment was 
designed to relieve.

(2)  Compensation will not be 
payable under 38 U.S.C. § 1151 for 
the continuance or natural progress 
of disease or injuries for which the 
training, or hospitalization, etc., 
was authorized.

38 C.F.R.  3.358 (1996).

As set forth above, entitlement to compensation under 
38 U.S.C.A. § 1151 based on aggravation requires not only 
evidence of an aggravation of a pre-existing condition, as 
the result of VA treatment, but also evidence that such 
aggravation resulted in additional disability.  In 
determining that additional disability exists, consideration 
must be given to the veteran's physical condition immediately 
prior to the VA treatment or examination compared with the 
subsequent physical condition resulting from the VA 
treatment.  Compensation will not be payable under 38 
U.S.C.A. § 1151 for the continuance or natural progress of 
disease for which treatment or examination was given.

Aggravation for compensation purposes requires an increase in 
the severity of the preexisting condition, as distinguished 
from the mere recurrence of manifestations of the pre-service 
condition or mere temporary flare-ups of symptoms associated 
with the disability.  Evidence of a temporary flare-up, 
without more, does not satisfy the level of proof required of 
a non-combat veteran to establish an increase in disability.  
Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); see also 
Maxson v. West, 12 Vet. App. 453, 459 (1999); Verdon v. 
Brown, 8 Vet. App. 529, 537 (1996); Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  In Hunt, for example, the United 
States Court of Appeals for Veterans Claims (Court) refused 
service-connection to a veteran for aggravation of a pre-
existing knee injury, finding:  "While there was temporary 
worsening of [the veteran's] symptoms, the condition itself, 
which lent itself to flare-ups, did not worsen.  In short, 
the disability remained unaffected by these flare-ups."  Id. 
at 296. 

The Court in Allen v. Brown, 7 Vet. App. 439 (1995), held 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
It would seem that this analysis would apply in a case such 
as this, i.e., when a pre-treatment condition is aggravated 
as a result of VA treatment, the veteran should be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.


III.  Analysis 

The record establishes that the veteran had neck, back and 
left shoulder disorders prior to the treatment he received at 
a VA facility in December 1985.  The veteran contends that 
these disorders were aggravated by his treatment and the 
seizure at the Denver VAMC in December 1995 resulting in 
additional disability.  

Neck and Left Shoulder:  The veteran has submitted private 
medical opinions from Dr. Beehler, Dr. Barnwell, Dr. Marsh, 
and Dr. Davis indicating that his neck, low back, and left 
shoulder disabilities increased in severity due to the 
seizure he experienced while undergoing treatment at a VA 
medical facility in 1995.  According to these physicians, the 
veteran's underlying left shoulder disability was aggravated 
by restraints that were used during his seizure.  Dr. Beehler 
and Dr. Barnwell also opined that the veteran's preexisting 
neck disability was aggravated by the seizure.  These private 
medical opinions are supported by a VA examiner who indicated 
in June 1991 that the veteran's seizure could have 
exacerbated an underlying neck disability.

The evidence also contains medical opinions stating that the 
veteran's neck, low back, and left shoulder disabilities are 
not related to his seizure, including an opinion by an 
independent medical examiner that opined that his present 
disabilities were not aggravated by the seizure.  It appears 
that the evidence for and against a finding that the pre-
existing left shoulder disability and the neck disorder were 
aggravated by the seizure may be in relative equipoise.  
However, as set forth above, entitlement to compensation 
under 38 U.S.C.A. § 1151 based on aggravation requires not 
only evidence of aggravation of a pre-existing condition as 
the result of VA treatment, but also evidence that such 
aggravation resulted in additional disability.  While the 
veteran's private physician's have opined that his present 
neck and left shoulder disabilities were aggravated by his 
treatment and resulting seizure at the Denver VAMC in 
December 1985, the medical evidence does not identify the 
incremental level of disability that is attributable to such 
aggravation.  In this regard, the Board notes that the 
veteran had a history of significant cervical spine 
disability and left shoulder disability prior to the CT scan 
in December 1985.  This included cervical spondylosis with 
degenerative disc disease of the cervical spine and 
radiculopathy and degenerative changes of the left shoulder. 

To assist the veteran, the Board remanded the case to the RO 
to inform him of the evidence necessary to establish 
entitlement.  However, the veteran failed to submit evidence 
indicating the degree of additional disability that resulted 
from his seizure.  It is noted that the independent medical 
opinion, a private orthopedist, could "not see any evidence 
of an increased level of disability related to the 
metrizamide study."  As the medical evidence of record fails 
to show that the veteran's treatment at the Denver VAMC 
resulted in additional incremental disability, the criteria 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for a left shoulder disorder and a neck disorder, claimed to 
have resulted from VA treatment in December 1985, are not 
met.  38 C.F.R. § 3.358.

Low Back Disability:  The record establishes that the veteran 
had a low back disability prior to the treatment and seizure 
at a VA facility in December 1985.  Degenerative changes in 
the lumbosacral spine were noted on a 1981 VA x-ray report.  
After examining the veteran and reviewing the claims folder 
in January 1987 and November 1995, two VA examiners have 
opined that the veteran's current low back disability is not 
related to his 1985 seizure.  Similarly, the veteran's claim 
folder and medical records were reviewed by an independent 
medical examiner, who is a specialist in orthopedics.  This 
examiner opined that the veteran's present symptoms were not 
a result of his 1985 seizure.

The evidence in support of this claim consists of an opinion 
by Dr. Beehler, a private neurologist.  According to his 
October 1986 clinical summary, Dr. Beehler opined that the 
veteran had a low back disability that was aggravated by his 
seizure in 1985.  Dr. Beehler detailed his opinion in an 
October 1989 statement in which he opined that the veteran's 
lumbar herniation could have been related to his seizure 
assuming that there was extrusion as suggested in the medical 
reports.  The VA physician who examined the veteran in June 
1991 stated that he could not comment on whether the 
veteran's lumbar disk problem was a result of the seizure, 
but noted that "it would be somewhat unusual to have a 
seizure bad enough to cause a disk to rupture and actually 
herniate."  However, this physician also stated that the 
seizure could have exacerbated the underlying process.

The Board notes that a medical opinion expressed in 
speculative terms may not serve to establish a plausible 
claim.  Bostain v. West, 11 Vet. App. 124, 127 (1998), see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (A medical 
opinion expressed in terms of "may," also implies "may or 
may not" and is too speculative to establish a plausible 
claim).  Accordingly, the Board finds that the statement's by 
Dr. Beehler and the VA physician that authored the June 1991 
VA examination report are too speculative to establish that 
the 1985 VA treatment and the seizure resulted in additional 
disability such as to warrant the grant of compensation under 
38 U.S.C.A. § 1151.  With regard to Dr. Beehler's opinion, 
the Board notes that he has qualified his opinion on several 
instances stating that, despite his opinion as a neurologist, 
an opinion as to aggravation was in the "realm" of 
orthopedics.  Accordingly, the Board must find these 
statements to be unpersuasive as to a causative relationship 
between the seizure and VA treatment in 1985 and the 
veteran's current low back disability.

Having found the statements by Dr. Beehler and the examiner 
who authored the June 1991 VA examination report to be 
unpersuasive, the Board finds the opinions expressed in the 
January 1987 and November 1995 VA examination reports as well 
as the opinion of the independent medical examiner to be more 
probative.  These opinions take into account the veteran's 
history.  Additionally, the Board notes that the independent 
medical examiner is a specialist in orthopedics.

The Board has also considered the veteran's history of 
intermittent back pain following his seizure reported by Dr. 
Barnwell in April 1988.  However, despite recording a history 
of back pain since the seizure, Dr. Barnwell does not 
indicate that such pain resulted from the seizure or was 
aggravated by VA treatment. 

Based on the discussion above, Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for a low back 
disability.  

Mid Back Disability:  Despite the opinion proffered by Dr. 
Beehler that the veteran's mid-dorsal spine pain could be 
secondary to his seizure, the VA physician who examined the 
veteran in November 1995 opined that the veteran's 
degenerative joint disease of the thoracic spine was not 
caused by the seizure.  Similarly, the independent medical 
examiner opined that there was no relationship between the 
veteran's mid-back disability and his seizure.  He stated 
that orthopedic problems associated with grand mal seizures 
are usually related to acute traction type fracture of the 
upper extremity and generalized aches and pains of the 
musculoskeletal system and that there was no indication that 
a true fracture existed at the time of the seizure in 1985.  
The veteran's disabilities, as explained by the independent 
medical examiner, were the result of progressive degenerative 
arthritic changes.  The independent medical examiner reviewed 
the medical literature and found nothing to support the 
allegations that the seizure caused such degenerative 
arthritic changes.

The Board finds that Dr. Beehler's statement that the 
veteran's mid-dorsal spine pain could be secondary to his 
seizure is too speculative to establish a plausible claim.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), see also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the 
speculative nature of Dr. Beehler's statement, the Board has 
placed greater weight on the opinion of the independent 
medical examiner and the 1995 VA examination report.  Thus, 
the Board finds that the preponderance of the evidence is 
against the claim for compensation benefits for a middle back 
disorder.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, claimed to 
have resulted from VA treatment in December 1985, is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a neck disorder, claimed to have 
resulted from VA treatment in December 1985, is denied.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 a low back disorder, claimed to have 
resulted from VA treatment in December 1985, is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a middle back disorder, claimed to 
have resulted from VA treatment in December 1985, is denied.


		
	GARY L. GICK	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

